DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been carefully considered and are not deemed persuasive.
Applicant argues, regarding the 112 rejection regarding proper claim dependency, that the amendments correct the 112 issues.  The examiner respectfully disagrees.  Claims 1 and 8 recite “estimate a network capacity” and “encode each one of a plurality of bits of information of the key according to a selection of at least a random matrix of a selected rank or the estimated network capacity”.  Since the encoding step includes an “or” statement, the claims do not flow properly.  For example, if a network capacity is estimated, but not used to encode the key, then the network capacity estimate is not tied back into the claims at all.  Also, many of the dependent claims further limit either the network capacity estimation or the matrix.  For example, it would be unclear if in claim 1, the network capacity were selected to encode the key, and then in claim 4 further limits the encoding via the matrix.  There is the same issue with any dependent claim that further limits either the matrix or the network capacity estimation.  An example of a situation that could arise from this is as follow: suppose the Examiner found a dependent claim to be allowable that further limited the network capacity (which is the case in this application, as many of the dependent claims are found to be allowable), and the applicant added that limitation to the independent claim.  If that claim were allowed, then the allowable subject matter of the dependent claim would not be required in the independent claim.  For example, if claim 6 (which has allowable subject matter) were added to claim 1 and the claim was allowed based on the details of the parity check, etc. of the random matrix, but then the claim still covered the “or” statement and allowed the network capacity to be used to encrypt the key instead of the matrix, then the applicant would be provided patentable coverage for the network capacity selection, even though the allowable subject matter would lie with the details of the matrix.   The examiner strongly suggests using the following language: “encoding each one of a plurality of bits of information of the key according to the random matrix of selected rank and the estimated network capacity.”
Applicant argues that the references do not teach “encode each one of a plurality of bits of information of the key according to a selection of at least one of the random matrix of a selected rank or the estimated network capacity.  The examiner respectfully disagrees.  The examiner has shown encoding the bits according to either the random matrix or the estimated network capacity.  Clearly the skilled artisan would know they could “select” which way they want to encode the bits.  This does not give the claims patentable subject matter.
Applicant argues that the combination of references fails to teach or suggest “encode each one of the plurality of bits of the key according to a selection of at least one of a random matrix of a selected rank or the estimated network capacity, for secure transmission of the key through a network.”  Applicant argues that the lock matrix of Chui is not a random matrix as claimed.  While Chui may say that the lock key pair selection is random or that the matrix is based on random integers, the lock matrix itself is not random as claimed.  Moreover, the lock matrix is used, but the matrix is not a preselected rank since 4x4 lock matrix is based on the ransom integers i1, i2, i3, i4, paralleling the structure of the 4x4 lock matrix used by the sender to initially encrypt the secret key.  Chui merely teaches the random numbers a1, a2, a3, a4 are used to construct a 4x4 matrix comprising a lock of a lock-key pair.  
The examiner respectfully disagrees.  Chui teaches that the matrix is generated based on random numbers.  Based on broadest reasonable interpretation, this can be interpreted as a random matrix.  The Examiner notes that Slavin, not Chui, is relied upon to show selected rank of the matrix.

	The applicant further argues that Akkor merely mentions a general estimation of network capacity and then uses parameters generated for the encoding, but not encoding for secure transmission as seen in paragraphs 5-7 of Akkor.  See also amended claim 4.  Akkor also does not show or suggest encoding the key by using the estimated network capacity with the random matrix (see [0005]).  Akkor merely recites encoding parameters associated with the estimated capacity but does not mention or suggest the secure transmission and not encode each one of the plurality of bits of the key using one of a random matrix of a selected rank or the estimated network capacity, or both the random matrix of selected rank and the estimated network capacity.  The examiner uses Chui for the secure transmission, but the Examiner merely alleges that there is an encrypted secret key transmitted but this encrypted secret key is not linked or motivation to combine using an estimated capacity of Akkor.  The examiner concedes that Chui does not teach estimating a network capacity and encoding the key using the estimated network capacity.  Therefore, neither Akkor and Chui when combined teaches or suggest encoding the key using the estimated network capacity for secure transmission as claimed and arranged in the claim.  
The examiner respectfully disagrees.  The examiner notes that encoding a key intrinsically makes the key secure for transmission.  Therefore, the combination of references which in combination teach encoding by the matrix and the network capacity, as well as the transmission of the key through a network, would suggest the claim limitation, since any type of encoding of a key intrinsically provides security during transmission.  Also, Chui clearly teaches random number integers are used to generate a lock matrix which is used to perform the encryption for the secret key - see [0103], [0068], figs 4A and 6A.  Therefore, Chui clearly teaches generating a random matrix for encoding.  
Applicant further argues that decoding in reverse order is an assumption and a conclusion, rather than a reason for rejection.   Moreover, the second processor is not shown or suggested by the prior art.  Applicant also argues that the references are silent regarding “for receiving multicast information”.
The examiner respectfully disagrees.  Doing decryption in exact reverse order was notoriously well known in the art at the time of the claimed invention, as decryption is often performed in reverse order.  Merely doing encryption steps in reverse for decryption does not make the claims allowable over the prior art, which teaches the encryption side, as previously shown.  In addition, since the encrypted information is transmitted, as taught by Chui, clearly the device that receives the information to decrypt it would use a separate processor.  This is intrinsic to encryption/decryption and transmission.  In addition “for receiving multicast information” is an intended use and is not given patentable weight.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite “estimate a network capacity” and “encode each bit of the key using a random matrix of a selected rank or the estimated network capacity.  Since the encoding step includes an “or” statement, the claims do not flow properly.  For example, if a network capacity is estimated, but not used to encode the key, then the network capacity estimate is not tied back into the claims at all.  Also, many of the dependent claims further limit either the network capacity estimation or the matrix.  For example, it would be unclear if in claim 1, the network capacity were selected to encode the key, and then claim 4 further limits the encoding via the matrix.  There is the same issue with any dependent claim that further limits either the matrix or the network capacity estimation.  An example of a situation that could arise from this is as follow: suppose the Examiner found a dependent claim to be allowable that further limited the network capacity (which is the case in this application, as many of the dependent claims are found to be allowable), and the applicant added that limitation to the independent claim.  If that claim were allowed, then the allowable subject matter of the dependent claim would not be required in the independent claim.  For example, if claim 6 (which has allowable subject matter) were added to claim 1 and the claim was allowed based on the details of the parity check, etc. of the random matrix, but then the claim still covered the “or” statement and allowed the network capacity to be used to encrypt the key instead of the matrix, then the applicant would be provided patentable coverage for the network capacity selection, even though the allowable subject matter would lie with the details of the matrix.  
Claim 11 recites “wherein the key through is encoded is both the random matrix…”  The grammar of this does not make sense.
Claim 18 recites “wherein the links include links configured for providing an attack on the network”.  This appears to further limit claim 16 (instead of 15 as claimed), since claim 16 recites the use of links.  Therefore, claim 18 will be interpreted by the examiner to depend from claim 16.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-7 and 9-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The listed dependent claims each further limit either the network capacity estimation or the matrix of claim 1 or claim 8.  However, applicant’s amendments to claims 1 and 8 only require one of the network capacity estimation or the matrix to encode the key.  Therefore, if the opposite is selected in the independent claim as is recited in the dependent claim, then the dependent claim does not properly limit the independent claim.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chui (US 2003/0076959) in view of Akkor (US 2012/0230390) and further in view of Slavin (US 2004/0062390).
Regarding claims 1, 8, and 15, Chui teaches a method (and corresponding encoder and program product), comprising:
Generating a key (Secret key k) - fig 4A and [0068].
Generate a random matrix (Random number integers used to generate a lock matrix which is used to perform the encryption for the secret key.  Encrypted secret key transmitted) – see [0103], [0068], figs 4A and 6A.
Encoding each one of a plurality of bits of information of the key according to a selection of at least the random matrix for secure transmission of the key through a network (Random number integers used to generate a lock matrix which is used to perform the encryption for the secret key.  Encrypted secret key transmitted) – see [0103], [0068], figs 4A and 6A.
Transmit the encoded key through the network – see [0022].
Chui does not teach estimating a network capacity and a selection of encoding the key using the estimated network capacity.
Akkor teaches a system wherein an adapter estimates a capacity in the communication network and generates encoding parameters associated with the estimated capacity such that the segments of the encoded bitstream are distributed across the network packets to meet predetermined requirement for delivery at a remote location – see [0005] and [007], for example.
Chui and Akkor do not teach that the matrix has a selected rank.
Slavin teaches encrypting using matrices with a rank of r.  This ensures that multiplication of matrices yields the desired rank and that calculations are able to be properly computed – see claims 18, 20, and 30, for example.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chui by estimating network capacity and using to encode the key, in order to distribute network packets to meet delivery requirements, based upon the beneficial teachings provided by Akkor.  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chui and Akkor by using a predetermined rank of matrix, in order to be able to perform computations properly, based upon the beneficial teachings provided by Slavin.  These modifications would result in better efficiency and accuracy to the system.

Regarding claim 7, since the combination of Chui, Akkor, and Slavin teaches the encryption method, as discussed above, they also suggest decoding the encoded key from a received matrix from the network using a rank metric, and generating an estimate of network capacity using the rank metric from the matrix received from the network to output the decoded key.  Since decoding is often done in reverse order, the skilled artisan would also recognize the reversal of the encoding taught by the combination of Chui, Akkor, and Slavin.  

	
Allowable Subject Matter
Claims 2-6, 9-14, and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  This includes removing the “at least one of” statement, in order to correct the improper dependency.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724. The examiner can normally be reached Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LISA C LEWIS/Primary Examiner, Art Unit 2495